                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                    AT CHATTANOOGA

  UNITED STATES OF AMERICA                       )
                                                 )        Case No. 1:19-cr-19
  v.                                             )
                                                 )        Judge Travis R. McDonough
  DERRICK WAYNE FLIPPO                           )
                                                 )        Magistrate Judge Christopher H. Steger
                                                 )


                                              ORDER


          U.S. Magistrate Judge Christopher H. Steger filed a report and recommendation (Doc.

 49) recommending that the Court: (1) grant Defendant’s motion to withdraw his not-guilty plea

 to Count One of the one-count Indictment; (2) accept Defendant’s guilty plea to Count One of

 the one-count Indictment; (3) adjudicate Defendant guilty of possessing a firearm and

 ammunition as a convicted felon in violation of 18 U.S.C. § 922(g)(1); and (4) order that

 Defendant remain in custody until sentencing in this matter or further order of this Court.

          Neither party filed a timely objection to the report and recommendation. After reviewing

 the record, the Court agrees with Magistrate Judge Steger’s report and recommendation.

 Accordingly, the Court ACCEPTS and ADOPTS the magistrate judge’s report and

 recommendation pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as follows:

       1. Defendant’s motion to withdraw his not-guilty plea to Count One of the one-count

          Indictment is GRANTED;

       2. Defendant’s plea of guilty to Count One of the one-count Indictment is ACCEPTED;

       3. Defendant is hereby ADJUDGED guilty of possessing a firearm and ammunition as a

          convicted felon in violation of 18 U.S.C. § 922(g)(1); and




Case 1:19-cr-00019-TRM-CHS Document 51 Filed 06/01/20 Page 1 of 2 PageID #: 186
    4. Defendant SHALL REMAIN in custody until sentencing in this matter, which is

       scheduled to take place on August 14, 2020, at 9:00 a.m. before the undersigned, or until

       further order of this Court.

       SO ORDERED.

                                            /s/Travis R. McDonough
                                            TRAVIS R. MCDONOUGH
                                            UNITED STATES DISTRICT JUDGE




                                     2
Case 1:19-cr-00019-TRM-CHS Document 51 Filed 06/01/20 Page 2 of 2 PageID #: 187
